Citation Nr: 1814096	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to compression fracture L1-L2, L3 with degenerative changes with bilateral leg pain (left knee disability).

2.  Entitlement to an increased rating for compression fracture L1-L2, L3 with degenerative changes with bilateral leg pain and intervertebral disc syndrome (low back disability), currently rated 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).	


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which respectively continued an evaluation of 40 percent for a low back disability and denied service connection for left knee strain and entitlement to a TDIU.

In a July 2014 correspondence, the Veteran's attorney requested that the Veteran's low back disability and a TDIU be considered on an extraschedular basis.

In September 2015, the Board remanded the case for additional development, specifically for a new VA examination to determine the nature and severity of the Veteran's low back disability; an opinion regarding direct and secondary service connection of the left knee disability; and for proper notice as to how a TDIU can be established.

In March 2017, the Director of Compensation Service prepared a memorandum finding that entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) was not warranted, and the RO continued the denial of a TDIU in the March 2017 supplemental statement of the case.


FINDINGS OF FACTS

1.  The Veteran's left knee disability is related to a disease or injury in service and is not caused or aggravated by a service-connected disease or injury.

2.  Throughout the pendency of the claim, the Veteran's low back disability has not resulted in ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability are not met on a direct or secondary basis.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for an increased rating for low back disability have not been met. 38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5235 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an award of TDIU have been met on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in October 2010 and November 2015 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in a March 2017 supplemental statement of the case. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and, for the reasons discussed below, afforded VA examinations that are adequate to decide the claims.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his attorney have raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

I.  Service Connection

In November 2010, the Veteran asserted that his left knee pain had existed for about 11 years and stated that his slight limp caused by his back pain caused leg and knee problems.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran's June 1988 reports of medical history and medical examination upon entrance into service are silent for any issues concerning his left knee.  

Service treatment records from April 1989 indicate that the Veteran suffered a left knee injury after a fall which resulted in tenderness and swelling.  There was no instability or deformity; x-rays were negative.  The Veteran's left knee was treated with an ace bandage wrap and he was provided with crutches.

A December 1994 VA examination report indicated that the Veteran complained of left knee pain.  His gait was found to be slow and deliberate and there was slight tenderness on compression of the medial collateral ligament, but x-rays were negative.

During a July 2000 VA examination, the Veteran stated that his knee was fine for 10 to 12 years and then started to get worse over the last 6 or 7, and believed the knee pain was related to his back.  Left knee x-rays were negative.

The Veteran was afforded another VA examination in November 2010.  The examination report noted no significant osseous, articular or soft tissue abnormality.  The Veteran was diagnosed with mild left knee strain.  The examiner opined that it is not as likely as not that this current left knee condition is related to any injury in service as there is no evidence he had an injury to his knee in service; he has a mild limp which appears to be related to his left foot condition; and a back condition does not lead to a knee condition.  The examiner failed to consider the Veteran's left knee injury in service when she concluded that his left knee disability was not related to service.  As the examiner based her opinion on an inaccurate factual premise, her opinion is thus deemed inadequate and afforded no probative weight.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).

A March 2016 disabilities benefits questionnaire (DBQ) noted that the Veteran suffers from left knee strain with tendonitis/ tendonosis.  The examiner opined that the Veteran's left knee disability was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury stating that there is no medical evidence the Veteran required prolonged treatment of the left knee during service or the year thereafter, nor of him seeking evaluation of symptoms of left knee specific pain.  The examiner also stated that it was less likely than not (less than 50 percent probability) that the Veteran's left knee disability is due to, or the result of, the Veteran's service connected back condition opining that there is insufficient documented medical evidence or evidence-based medical literature to support the assertion.

Finally, the examiner opined that the Veteran's left knee disability was not at least as likely as not aggravated by his back disability.  The examiner stated that the knee strain in service had more likely than not resolved as there was no evidence of chronic strain symptoms, knee evaluations related to the strain, or subsequent treatments in service or within a year after service.  The Veteran did not have documented complaints of infrapatellar symptoms prior to the March 2016 examination, has not sought medical evaluations of this part of the knee, and there is no documented medical evidence that the Veteran's back condition or remote knee strain have any causal relationship to the infrapatellar condition.

The preponderance of the evidence is against the Veteran's claim for service connection on both a direct and secondary basis.  While service treatment records note a left knee strain while in service, the records are silent for any ongoing treatment and indicate that the knee strain resolved during service.  The Veteran stated that the knee disability did not bother him until around 1994, approximately 4 years after service, and X-rays of the left knee were negative during his 1994 VA examination.  The March 2016 examiner opined that the Veteran's left knee disability was not related to service or alternatively, caused or aggravated by his service connected back disability.  The examiner has the requisite training, education, and expertise necessary to provide such an opinion, and provided a sufficient rationale to support his findings after providing the Veteran with a thorough examination, and reviewing the claims file.  Thus, the examiner's opinion is afforded considerable probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Board has considered the Veteran's contentions that his left knee disability is a result of his service connected back condition.  While the Veteran is competent to provide testimony or statements relating to symptoms which are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether a back disability can cause or aggravate a left knee disability as in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's statements in this regard are therefore not competent.

For the foregoing reasons, the criteria required for service connection for a left knee strain, to include as secondary to the service-connected low back disability, have not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

II.  Increased Rating

The Veteran asserts that his service connected back disability has worsened.  He stated that a slight turn of his head or twist of his body in the wrong way can put him in severe pain for days or weeks.  Additionally, his wife attested to the fact that the Veteran has had a hard time doing anything without causing extreme back pain.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

All spine disabilities are rated under the general rating formula for diseases and injuries of the spine.

Under the General Rating Formula, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Veteran was afforded a VA examination in November 2010 wherein he reported severe flare-ups occurring 5 to 6 times a month lasting up to 2 weeks.  The Veteran stated that during a bad flare-up, his whole back is stiff including his neck, and he requires assistance getting dressed, and in and out of his vehicle.  The Veteran reported 3 episodes of incapacitating episodes of spine disease in the past 12 months where he was incapacitated for about 1 day.  The examiner noted a mild limp on the left; lumbar flattening; no ankylosis; spasms; guarding; pain with motion; and tenderness.  Flexion and extension was to 10 degrees; left lateral flexion to 20 degrees; left lateral rotation to less than 5 degrees; right lateral flexion to 20 degrees; right lateral rotation to less than 5 degrees; and evidence of pain on active range of motion.  There was no radiculopathy diagnosed.

May 2011 private treatment records note an MRI which indicated that the Veteran has multilevel degenerative disc disease.

A July 2014 letter from the Veteran's attorney requested consideration of a higher rating and extraschedular consideration as the Veteran's back disability, while not manifesting ankylosis, causes severe pain even at zero station.

A March 2016 DBQ noted that the Veteran stated his back disability pain has worsened since his 2010 VA examination and requires medication all day long.  He also stated that he suffers from pain while at rest which interferes with his sleep.  The Veteran stated that he suffers flare-ups every 2 to 3 weeks with a duration of up to 2 weeks which result in his requiring additional medication and assistance showering.  Forward flexion was to 15 degrees; extension to 5 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 10 degrees.  There was evidence of pain which caused functional loss; evidence of pain on weight bearing; and localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  After repetitive use testing, the Veteran suffered additional loss of range of motion as follows: forward flexion to 5 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 5 degrees.  The examiner was unable to opine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time.  The examination was conducted during a flare-up which the examiner opined caused pain, weakness, fatigability or incoordination which significantly limited functional ability.  The examination report noted localized tenderness of the thoracolumbar spine that did not result in an abnormal gait or spinal contour; and guarding which did result in an abnormal gait or spinal contour.  The examiner found no radicular pain or signs or symptoms due to radiculopathy; no ankylosis; and no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  While the examination report indicated that the Veteran had IVDS of the thoracolumbar spine, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner noted that the Veteran demonstrated significant pain behavior with significant gesturing of severe irritability of symptoms such as: muscle guarding; wincing; moaning; crying out in pain; leaning on chair; bedside; and frequent requests to rest because of feeling faint.  X-rays documented arthritis.

While the Veteran has a severely reduced range of motion due to pain as evidenced by the March 2016 DBQ, there is no evidence of ankylosis in the treatment records and the March 2016 examination report indicates no ankylosis of the spine.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.   See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore the Veteran's symptoms most closely approximate the criteria for a 40 percent rating, the highest schedular rating for limitation of motion under the general rating formula. 

As described above, Note 1 of the General Rating Formula instructs VA to evaluate any associated objective neurologic abnormalities separately, under an appropriate diagnostic code.  However, the March 2016 examination report specifically noted no radicular pain or symptoms due to radiculopathy, or other neurologic abnormalities.  Therefore, a separate evaluation for an neurologic abnormality is not warranted.

Additionally, while the Veteran suffers from IVDS, there is no evidence in the examination report, nor does the Veteran contend, that his symptoms cause incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Therefore, a 60 percent rating under the formula for rating IVDS based on incapacitating episodes is not warranted.

The Board acknowledges that the Veteran has requested extraschedular consideration for his back disability.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), superseded by regulation on other grounds, the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU is granted in the decision below.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating is therefore not warranted in this case.

For the foregoing reasons, the preponderance of the evidence is against an increased rating for the Veteran's low back disability.  The benefit of the doubt doctrine is therefore not for application with regard to this claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

III.  TDIU

The Veteran contends that he is unable to work due to his service connected disability.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities, nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad, 5 Vet. App. 524.

The Veteran is service connected for residuals of compression fracture L1-L2, L3 with degenerative changes with bilateral leg pain and intervertebral disc syndrome, evaluated as 40 percent disabling; and left foot plantar fasciitis, evaluated as 10 percent disabling for a combined rating of 50 percent from October 12, 2010.  While the Veteran has at least one disability ratable at 40 percent or more, he does not have sufficient additional disability to bring the combined rating to 70 percent or more, nor any combination of disabilities that could be considered one disability rated at 60 percent disabling, and thus fails to meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

However, if a veteran does not meet these percentage requirements, but his service-connected disabilities are sufficient to produce unemployability, the Board must remand the issue of TDIU for referral to VA's Director of Compensation Service for extra-schedular consideration as the Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  In this case, the Director of Compensation Service issued a memorandum in March 2017 indicating that a TDIU was not warranted on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), finding that none of the available "objective evidence" supported the Veteran's contention that his service connected disabilities  prevent all types of gainful activity.  The Board may now consider the issue on the merits, de novo, with the Director's decision being in essence the de facto decision of the agency of original jurisdiction and, as such, not evidence.  Wages v. McDonald, 27 Vet. App. 233, 238-239 (2015).

The Veteran asserted his claim of entitlement to a TDIU in July 2012.  He stated that walking, driving  and sitting are extremely painful without medication, and medication affects his ability to function.  He stated even with medication he is still in pain and there are no accommodations which could help his condition.  His VA 21-8940 form indicated that he last worked as a supervisor in customer service at the US Postal Service, but became too disabled to work in April 2012.

He was found to be too disabled to work as a Supervisor of Customer Service due to multilevel degenerative disc disease in June 2012 by the US Office of Personnel Management and approved for disability retirement.

Records from the Social Security Administration (SSA) show the Veteran applied for SSA disability benefits in 2012.  The Veteran's application for SSA disability benefits on the basis of a low back disability was denied.

Private treatment records from September 2014 note that the Veteran requires occasional assistance with self-care; is able to perform some family and social activities; is able to walk short distances and climb more than one flight of stairs; is able to lift up to 20 pounds occasionally; but is unable to do any work due to significant low back pain.

The March 2016 examiner noted that the Veteran's back disability did impact his ability to work.  The examiner stated that the Veteran may not likely tolerate bending or twisting at the waist within the measured range of motion more than infrequently; lifting, pulling, or pushing more than 10 to 15 pounds, and only infrequently; or staying in a particular postural position for more than a few moments without shifting about within that position, or totally changing position after a minute or two.  Additionally the examiner stated that the Veteran would have to limit his duration of standing and walking.

Concerning his service connected left foot disability, the March 2016 examiner opined that the Veteran may not likely tolerate: extended walking, or standing durations before resting off his feet; walking on concrete or other extremely hardened surfaces, especially when carrying, pulling, pushing, or lifting greater than light loads; walking on uneven and /or cluttered terrain; any quick-paced ambulation; or frequent use of stairs.

Neither the SSA findings nor the medical opinions are dispositive on this issue. Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Veteran has 2 years of college education and worked as a customer service supervisor with the US Postal Service for over 13 years.  He worked well in that position until his service connected disability worsened and caused him to begin to miss work as it would be too difficult for him to perform the duties required by his position.  Ultimately, he was granted disability retirement as a result of his low back disability.  The Veteran's private physician and his March 2016 examiner both note that the Veteran would have difficulty performing duties that would require extended walking or standing; frequent use of stairs; frequently moving more than 10 to 15 pounds; bending or twisting; or staying in a particular postural position for more than a few moments.  The Veteran has consistently asserted that his service connected disability has caused him to be unable to work and his assertions along with the reports of the March 2016 examiner and private physician are afforded considerable probative weight.  Considering the severity of the Veteran's disabilities, it seems unlikely that he would be suitable for either sedentary work, or work that requires him to stand or ambulate for any considerable amount of time.  Therefore, the Veteran's back and left foot disabilities render the Veteran unable to secure or follow substantially gainful employment.

Thus, the Board finds that the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  See Geib, 733 F.3d at 1354.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a left knee disability, to include as secondary to compression fracture L1-L2, L3 with degenerative changes with bilateral leg pain, is denied.

Entitlement to an increased rating for compression fracture L1-L2, L3 with degenerative changes with bilateral leg pain and intervertebral disc syndrome (low back disability), currently rated 40 percent disabling, is denied.

A TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


